 NATIONAL HEALTH LABORATORIES. INC.National Health Laboratories, Inc. and Local 804, De-livery and Warehouse Employees, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 29-RC-4218November 7. 1978DECISION ON REVIEWBY CHAIRMAN FANNING AND MtMBRRS JFNKINSAND PENtIll.)On June 16, 1978, the Regional Director for Re-gion 29 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate the Petitioner's requested unit of all de-livery employees (hereinafter referred to as drivers)assigned to the Employer's Levittown, New York.laboratory and rejected the Employer's contentionthat the unit must also include laboratory techni-cians, laboratory technologists, laboratory assistants,accessions employees, stockroom employees. clientservice employees, and sales service employees.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed atimely request for review of the Regional Director'sdecision on the grounds, inter alia, that he made erro-neous findings of fact and departed from officiallyreported precedent. The Petitioner filed an opposi-tion thereto.By telegraphic order dated July) 17, 1978. the re-quest for review was granted and the election stayedpending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:The Employer provides clinical laboratory servicesto physicians, hospitals, small laboratories, and clin-ics at its Levittown, New York, facility. As indicated,the Petitioner seeks to represent all delivery employ-ees, approximately 20 in number. The Employer con-tends that a unit of drivers is inappropriate and theappropriate unit should include laboratory techni-cians, laboratory technologists, laboratory assistants,accessions employees, stockroom employees, clientservices employees, and sales service employees.The Employer's drivers are supervised by DaveZebrowski, who is responsible to Glen Gilchrist, theEmployer's operations manager. In their daily work,drivers pick up specimens at the premises of the Em-ployer's customers or clients, deliver the specimens tothe Levittown laboratory, unload the specimens andbring them to the accession department area, pick uplaboratory reports, and deliver the laboratory reportsto the Employer's customers. Drivers also obtainsupplies and receive requests from customers, trans-mit them to the laboratory, and make sure that thesupply orders are filled and delivered promptly.Drivers handle telephone calls from other driversand from the Employer's customers and receive in-formation and orders from customers. They coverthe desk in the distribution department and handlethe problems regarding distribution, in the absenceof the distribution department supervisor. In thecourse of their daily work, the drivers spend I to 2hours at the laboratory. 1-1/2 to 2 hours in physi-cians' offices, and 4-1/2 to 5 hours driving the Em-plover's vehicles. They drive regular passenger auto-mobiles which are provided by the Employer.Drivers are required only to have a standard NewYork State driver's license. No other education ortraining is required. Like all other employees, driversare subject to the same general rules, the same salarysystem, and the same health insurance benefits, lifeinsurance benefits, sick leave benefits, and holidayand vacation benefits.While at the Levittown facility, drivers come intocontact and work regularly with employees in manydifferent job classifications. They come in contactwith accessioners. to whom they transfer laboratoryspecimens, patients' medical histories, physicians' au-thorizations, supply order forms, and verbal informa-tion regarding specimen integrity. They also come incontact with laboratory assistants, who prepare pack-ages of specimens for drivers. The full-time labora-tory assistant organizes the reports as they are beingcompleted and gives them to the various drivers.Drivers come in contact with client service employ-ees, with whom problems are discussed and resolvedconcerning tardy or misplaced specimen results. Fi-nally, drivers come into regular contact with tnestockroom employees, who receive orders from thedrivers, prepare orders, deliver orders to the drivers'area, and assist the drivers in the loading and un-loading of trucks.Each Saturday. stockroom employees perform thedrivers' function of making routine pickups and de-liveries. A driver will also fill in for a stockroom em-ployee when one is sick; this occurs about once amonth. Finally, one driver regularly fills in for absentclient service employees and handles incoming tele-phone calls.Consideration of all the relevant factors in the in-stant proceeding demonstrates that the driverssought herein do not enjoy such a distinct commu-213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnity of interest as to warrant their separate represen-tation.'In reaching that conclusion we note that while thedrivers spend most of their time away from the labo-ratory, they have frequent and varied work contactswith other employees. Not only do drivers sharecommon benefits and conditions of employment, butthere is also an overlap of job functions and responsi-bilities between drivers and other employees, as de-scribed in more detail above.Based on the foregoing, we find that a unit limitedto the Employer's drivers is too narrow in scope.However, as the Petitioner at the hearing expressedan interest in proceeding to an election in any broad-er unit found appropriate, we shall determine whichof the classifications urged for inclusion by the Em-ployer would constitute an appropriate unit.The following classifications warrant discussion:Accession employees. There are 20 employees in theaccession department. During their workday, acces-sion employees unload the specimens which havebeen picked up and delivered to the laboratory bythe drivers. They then receive, prepare, and transferthe specimens to the laboratory area for testing. Aspreviously indicated, drivers transfer to the accessionemployees patients' medical histories which accom-pany the specimens, physicians' authorizations forparticular tests, supply order forms, and verbal infor-mation regarding specimen integrity. No educationaltraining, job qualifications, or experience is required.Based on the substantial integration and work con-tact of accession employees with both drivers andlaboratory personnel, the accession employees shallbe included in the unit.Stockroom employees: The two stockroom employ-ees receive supply orders from the drivers, prepareand deliver them to the drivers' area, where the latterorganize and prepare the orders for delivery, and as-sist in the unloading of trucks delivering supplies tothe laboratory. Drivers have contact with supply em-ployees on a daily basis and must make sure thatsupply orders are correctly filled. No educationaltraining or experience is required for stockroom em-ployees. When a stockroom employee is out sick,which occurs about once a month, drivers will go inand help fill the orders. The two stockroom employ-ees are required to have a standard driver's license,and on Saturdays they make routine pickups and de-liveries in place of the regular drivers. Based on thissubstantial work contact, integration, and overlap-Damon Medical Laboratorl. Inc., 234 NLRB 333 and 387 (1978): BostonMedical laboratory. Inc., 235 NLRB 1271 (1978). Contrary to the RegionalDirector, we find these cases to be dispositive. That there was some degreeof common supervision in those cases, and separate supervision here. isinsufficient reason in our view to justify a different result in this case.ping job functions, we shall include stockroom em-ployees in the unit herein.Client service employees. Four client service em-ployees work in the client service department, deal-ing with client problems. reporting the results toclients, and receiving incoming physicians' telephonecalls. No educational training or experience is re-quired for client service employees. Although theseemployees spend 80 percent of their time in the clientservice department, they also spend 20 percent oftheir time in the laboratory discussing the driver'sproblems, which involve specimens, results, and latereports. Solving these problems requires going intothe laboratory to speak to laboratory personnel andspeaking to the drivers to obtain an answer. Stan-dardized physician report forms routinely pass backand forth between the drivers and the client serviceemployees. Since they have no specialized educationor training, and since they have regular contact withother unit employees, we shall include them in theunit.Sales service employees: Four sales service employ-ees work on the upper floor of the laboratory. Intheir daily work, these employees, who wear ordinaryclothes, handle specimens and spend almost all oftheir working time typing test results. They are indaily contact with the laboratory personnel 10 or 15percent of their working time in order to obtain moredata or answers to certain questions. There are noeducational requirements for sales service employees.In view of their extensive contacts with other unitemployees, we shall include them in the unit.Technologists and technicians: The Employer em-ploys about 35 technicians and 25 technologists.They perform essentially the same work, i.e., per-forming laboratory tests such as Pap smears andacidity content. Special college educational require-ments and laboratory training are required of theseemployees and they must meet educational standardsset by the State of New York and Medicare. Sincethese employees perform work which is of a technicalnature involving the use of independent judgmentand requiring the exercise of specialized training, weconclude that these technicians and technologists aretechnical employees. Barnert Memorial Hospital Cen-ter, 217 NLRB 775, 782, 783 (1975).Laboratory assistants: There are seven full-timelaboratory assistants and one part-time laboratoryassistant. Two laboratory assistants handle labora-tory worksheets and paperwork in the automatedchemistry department. Three laboratory assistantswork on Pap smears. Two laboratory assistants areteletypewriter operators. There are no educational ortraining requirements. We find therefore that theseemployees are not technical employees. Litton Indus-214 NATIONAL HEALTH LABORATORIES, INC.tries of Maryland, Incorporated, 125 NLRB 722(1959). While there does not appear to be any regularinterchange between the laboratory assistants andthe drivers, the two laboratory assistants who handlethe teletypewriter prepare packages of specimens forthe drivers who deliver them to the airport. When thereports are teletyped, the hand copy of the teletypedreport often is delivered personally to the customerby the driver. The full-time laboratory assistant, whohandles the laboratory worksheets and paperwork,organizes the reports as they are being completedand gives them to the various drivers. We conclude,therefore, that since they do not possess any specialeducational or training skills and do come into dailycontact with other unit employees, we shall includelaboratory assistants in the unit.The laboratory technologists and technicians, whowe have found are technical employees, work in thesame areas as the laboratory assistants, have frequentand regular contacts with them, perform similarfunctions to those of the laboratory assistants, havesubstantially similar conditions of employment, andare, in general, under the same supervision. In thesecircumstances, and as their separate representation isnot sought, we shall include the laboratory technolo-gists and technicians in the unit herein found appro-priate. The Sheffield Corporation, 134 NLRB 1101(1961); Hazelton Laboratories, Inc., 136 NLRB 1609,1611 (1962).On the basis of the foregoing, we find that the fol-lowing employees employed by the Employer at Na-tional Health Laboratories, Inc., Levittown, NewYork, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act:All drivers, stockroom, accession, sales service,and client service employees, laboratory assis-tants and laboratory technologist and techni-cians, excluding professional, managerial em-ployees. guards, and supervisors as defined inthe Act.2Accordingly, we hereby remand the case to the Re-gional Director for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be that endingimmediately before the date of issuance of this Deci-sion on Review. [Excelsior footnote omitted frompublication.]* As the unit found appropriate herein is larger than that requested. thePetitioner is accorded a period of 10 days In which to suhmit the requisiteshowing of interest to support an election herein In the event the Petitionerdoes not wish to proceed with an election herein. it mav withdraw its petl-tion without prejudice by notice to the Regional Director within 7 dassfrom the date of this Deceision on Review215